Exhibit 10.2
CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”) is entered into as of this 16th day
of August, 2010, to be effective as of September 1, 2010, between Penson
Worldwide, Inc. (“Company”) and Holland Consulting, LLC, a Texas limited
liability company (“Consultant”).
RECITALS:
     Whereas, the Company desires to engage Consultant in accordance with the
terms of this Agreement and the Consultant desires to be engaged to perform
consulting services.
AGREEMENT:
     The parties hereto agree as follows:
     1. Term. The term of this Agreement (the “Term”) shall begin September 1,
2010 and end on December 31, 2012, unless (a) terminated prior to such date
pursuant to the terms hereof or (b) extended by mutual written agreement between
Company and Consultant.
     2. Services. During the Term, the Consultant agrees to perform the
following services for Company all of which shall be performed solely by Daniel
P. Son to the reasonable satisfaction of the Company and/or its affiliates
(collectively “Penson Group”) in compliance with applicable law and regulations
applicable to Consultant and/or members of the Penson Group (provided that
Daniel P. Son shall not provide services for Consultant to the Company that
exceed 20% of the time he previously worked for the Company as an employee on
the basis of a 40 hour standard week):
          (a) Attend meetings at the offices of the Penson Group at such times
mutually agreed to by Consultant and Company; provided that Consultant is given
reasonable prior notice of the time and place of each such meeting; and
          (b) Be available to the senior management of the Penson Group for
telephone consultation, as needed, at reasonable times during normal work days.
     3. Consideration and Compensation.
          (a) Periodic Payments. For Consultant’s services hereunder, Consultant
shall receive $14,584 per month from the Company paid and payable during the
Term on a semi-monthly basis. Consultant will be paid as an independent
contractor and will receive a Form 1099 (or other form required by the Internal
Revenue Service) relating to the compensation paid to Consultant pursuant
hereto. No amounts will be withheld from payments made to Consultant for
employment or similar taxes unless required in accordance with applicable laws
and regulations as reasonably determined by the Company.
          (b) Reimbursement of Expenses. The Company will reimburse Consultant
from time to time for all reasonable and necessary out-of-pocket business
expenses incurred in rendering services under and pursuant to this Agreement.
Reimbursement will be consistent with the then existing policies and procedures
of Company.

 



--------------------------------------------------------------------------------



 



          (c) Support. During the Term, Consultant will be entitled to receive,
at the Company’s expense, a computer, computer support, access to email and
quotation systems, provision of office space and secretarial support reasonably
satisfactory to Consultant and the Company and as may be required for
performance of the terms of this Agreement. Company shall also provide to
Consultant at Consultant’s expense the identical parking space provided for
Daniel P. Son while he was employed with Company.
     4. Termination. Consultant, in its discretion, may terminate this Agreement
by giving the Company written notice at least sixty (60) days in advance of such
termination. The Company may terminate this Agreement by giving Consultant
written notice at least sixty (60) days in advance of such termination in the
event the Company is not reasonably satisfied with Consultant’s services.
Notwithstanding the foregoing to the contrary, each party shall also give the
other party written notice at least thirty (30) days in advance if termination
occurs as a result of a breach of the letter agreement dated the date hereof
between the Company and Daniel P. Son (“Letter Agreement”) by the other party.
     5. Indemnification/Other. The Company shall indemnify Consultant to the
same extent that Daniel P. Son is indemnified in his capacity as an officer and
director under that certain Indemnification Agreement (herein so called) entered
into as of August 1, 2005 between Company and Daniel P. Son, as Indemnitee
subject to the conditions and limitations set forth therein. The parties
acknowledge that the Indemnification Agreement remains in full force and effect,
and is incorporated herein by this reference; each party also attorns to such
agreement by executing this Agreement with references therein to Daniel P. Son
being broadly construed as applicable to Consultant. Consultant agrees that
Section 4(c) in the Letter Agreement applicable to Daniel P. Son shall be deemed
to be binding on Consultant as though set forth herein.
     6. Confidentiality.
          (a) The parties acknowledge that, in order to permit the Consultant to
successfully perform and/or continue to perform the services for which it was
contracted by the Company, it is necessary for the Company to provide the
Consultant with access to certain valuable proprietary information and knowledge
of certain modes of business operation (“Confidential Information”) which are
essential to the profitable operation of the Penson Group, and which give the
Penson Group a competitive advantage over other firms pursuing related business
activities. In the context of this Agreement, the term “Confidential
Information” shall be deemed to include
               (i) the identity of the Penson Group’s clients, investors, joint
venturers, or customers;
               (ii) computer software or data of any sort developed (in the case
of software) or compiled (in the case of data) by the Penson Group;
               (iii) the fact that the Penson Group uses, has used, or has
evaluated for potential use a particular computer program or system, or any
particular database or source of data, supplied by a party other than the Penson
Group;
               (iv) trading and order execution strategies developed,
investigated, acquired, evaluated, modified, tested, or employed by the Penson
Group, or any information

2



--------------------------------------------------------------------------------



 



related to, or that might reasonably be expected to lead to the development of
such strategies, whether or not such information is embodied in a computer
program;
               (v) any information that would typically be included in the
Penson Group’s financial statements, including, but not limited to the amount of
the Penson Group’s assets, liabilities, net worth, revenues, expenses, or net
income;
               (vi) non-public information related to financial or other
products developed, acquired, researched, or modified by the Penson Group; and
               (vii) any other information gained in the course of the
Consultant’s relationship with the Company that could reasonably be expected to
prove deleterious to the Penson Group if disclosed to third parties, including
without limitation any information that could reasonably be expected to aid a
competitor or potential competitor of the Penson Group (a “Competitor”) in
making inferences regarding the nature of the Penson Group’s business
activities, where such inferences could reasonably be expected to allow such a
Competitor to compete more effectively with the Penson Group.
          (b) (i) The Consultant acknowledges that it has acquired and/or will
acquire Confidential Information in the course of or incident to its
relationship with the Company, and that the ability of the Penson Group to
continue in business could be seriously jeopardized if such Confidential
Information were to be used by the Consultant or by other persons or firms to
compete with the Penson Group. Accordingly, the Consultant agrees that it shall
not, directly or indirectly, at any time, during the term of this Agreement or
at any time thereafter, and without regard to when or for what reason, if any,
such relationship shall terminate, use or cause to be used any such Confidential
Information, whether acquired prior to or subsequent to the execution of this
Agreement, in connection with any activity or business except the business of
the Penson Group, and shall not disclose such Confidential Information to any
individual, corporation, or other entity unless such disclosure has been
specifically authorized in writing by the Chief Executive Officer of the Company
or except as may be required by any applicable law or by order of a court of
competent jurisdiction, a regulatory or self-regulatory body, or a governmental
body.
               (ii) The provisions of Section 6(b)(i) notwithstanding, the
Consultant shall be free to disclose or use any information which (A) is in or
which enters the public domain prior to the time of such disclosure or use
except where such information enters the public domain as a result of
unauthorized actions of the Consultant, (B) was or becomes available to
Consultant on a non-confidential basis from a person not otherwise bound by an
obligation of confidentiality to the Company or its affiliates so long as there
is no other prohibition on such person’s transmission of information to
Consultant, (C) is or was developed by Consultant without use of Confidential
Information, or (D) was known by Consultant without restrictions prior to
disclosure to Consultant by the Company or its affiliates.
               (iii) In the event that the Consultant is required to disclose
Confidential Information pursuant to judicial or administrative process or other
requirements of law, the Consultant will (A) notify the Company of its receipt
of such process within 24 hours of such receipt, and prior to any disclosure
being made, (B) to the extent reasonably practicable, consult with the Company
on the advisability of taking steps to resist or narrow such request

3



--------------------------------------------------------------------------------



 



provided that the ultimate decision shall be that of the Consultant, and (C) if
disclosure is required or deemed advisable, cooperate with the Company in any
attempt that it may make in order to obtain an order or other reliable assurance
that confidential treatment will be accorded to designated portions of such
information. If no such order is obtained by the Company, disclosure of such
information by the Consultant shall not be deemed a violation of this Agreement.
The Consultant shall be entitled to reimbursement for its reasonable expenses,
including the fees and expenses of its counsel, in connection with action taken
pursuant to this paragraph.
               (iv) The provisions of Section 6(b)(ii) notwithstanding, the
Consultant shall be able to use and disclose Confidential Information as
required for the performance of its assignments in connection with this
Agreement.
          (c) Upon the termination of the Consultant’s retention by the Company
for any reason, the Consultant promises and agrees to return immediately to the
Company any and all Confidential Information and all other materials or
documents, including without limitation mailing lists, rolodexes, computer
print-outs, and computer disks and tapes, belonging to the Company which contain
information pertaining to the Penson Group’s business, methods, clients,
potential clients, or employees, unless the Company consents in writing to the
Consultant’s retention thereof.
          (d) All right, title and interest of every kind and nature whatsoever,
whether now known or unknown, in and to any intellectual property (“Intellectual
Property”), including any inventions, trade secrets, patents, trade-marks,
service marks, trade dress, trade names, copyrights, films, video media,
scripts, tests, software, applications, creations and properties invested,
created, written, developed, taped, filmed, furnished, produced or disclosed by
or to the Consultant in the course of rendering services to the Company under
this Agreement shall, as between the parties hereto, be and remain the sole and
exclusive property of the Company for any and all purposes and uses whatsoever,
and the Consultant and the Consultant’s successors and assigns shall have no
right, title, or interest of any kind or nature therein or thereto, or in or to
any results and proceeds therefrom. Any works of authorship shall be “works made
for hire” to the maximum extent permitted by law.
          (e) Nothing contained in this Agreement shall be deemed to weaken or
waive any rights related to the protection of trade secrets that the Company may
have under common law or any applicable statutes. The provisions of this
Section 6 shall survive termination of this Agreement.
     7. Entirety of Agreement. This Agreement supersedes all other agreements,
either oral or in writing, between the parties relating to the engagement of the
Consultant by the Company. It contains all of the covenants and agreements
between the parties with respect to that engagement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, that are not embodied in this Agreement, and that no
other agreement, statement, or promise will be valid or binding.
     8. Notices. All notices, requests, demands, claims, and other
communications

4



--------------------------------------------------------------------------------



 



hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, or by expedited courier, next day delivery, and
addressed to the intended recipient as set forth below:
If to Company:
Penson Worldwide, Inc.
David Johnson, Chairman, Board of
Directors Compensation Committee and
Andrew Koslow, General Counsel
1700 Pacific Avenue
Suite 1400
Dallas, Texas 75201
If to Consultant:
Holland Consulting, LLC
c/o Daniel P. Son
9507 Meadowbrook Drive
Dallas, Texas 75220
Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, messenger service, telecopy, telex,
ordinary mail, or electronic mail), but no such notice, request, demand, claim,
or other communication shall be deemed to have been duly given unless and until
it actually is received by the intended recipient. Any party may change the
address to which notices, requests, demands, claims, and other communications
hereunder are to be delivered by giving the other Parties notice in the manner
herein set forth.
     9. General.
          (a) Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas without giving
effect to the conflict of laws principles thereof.
          (b) Amendments; Waivers. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants hereof may
be waived, only by a written instrument executed by the parties, or in the case
of a waiver, by the party waiving compliance. The failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect the right of such party at a later time to enforce the same. No waiver by
any party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.
          (c) No Conflict with Other Agreements/Independent Contractor. Each
party represents and warrants to the other that neither its execution of this
Agreement nor the full and

5



--------------------------------------------------------------------------------



 



complete performance of its obligations hereunder will violate or conflict in
any respect with any written or oral agreement or understanding with any person.
The relationship between the Company and the Consultant hereunder is agreed to
be solely that of independent contractors. Nothing contained herein and no
modification of responsibility or compensation made hereafter shall be construed
so as to constitute the parties as partners or joint venturers.
          (d) Successors and Assigns. This Agreement shall inure to the benefit
of and shall be binding upon Company (and its respective successors and assigns)
and Consultant (and its respective heirs and assigns. Neither this Agreement nor
any right or interest hereunder shall be assignable by the Consultant, its
beneficiaries, or legal representatives without the Company’s prior written
consent.
          (e) Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          (f) Severability. The holding of any provision of the Agreement to be
illegal, invalid or unenforceable by a court of competent jurisdiction shall not
affect any other provision of this Agreement which shall remain in full force
and effect.
          (g) Attorneys’ Fees/Equitable Relief. If any action at law or in
equity is brought to enforce or interpret the provisions of this Agreement or
any other agreement or instrument provided for herein, the prevailing party in
such action shall be entitled to recover reasonable attorneys’ fees. Each party
acknowledges that any breach of this Agreement may cause the other party
irreparable harm for which there is no adequate remedy at law, and as a result
of this, the non-breaching party shall be entitled to the issuance by a court of
competent jurisdiction of an injunction, restraining order, or other equitable
relief in favor of itself, without the necessity of posting a bond, restraining
the breaching party from committing or continuing to commit any such violation.
Any right to obtain an injunction, restraining order, or other equitable relief
hereunder shall not be deemed a waiver of any right to assert any other remedy a
party may have at law or in equity.
          (h) Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original but all such counterparts together shall constitute one and the same
instrument.
[EXECUTION ON FOLLOWING PAGE]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

            PENSON WORLDWIDE, INC.
      By:   /s/ David Johnson         David Johnson,        Chair, Board of
Directors Compensation Committee        HOLLAND CONSULTING, LLC:
      By:   /s/ Daniel P. Son         Daniel P. Son,         Managing Member   
 

7